Citation Nr: 0838924	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of gunshot wound, right shoulder, Muscle Group III.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound, right forearm, Muscle Group VII.

3.  Entitlement to an initial rating in excess of 10 percent 
for gunshot wound residuals effecting the right hand and 
fingers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  That rating decision denied the claims of 
entitlement to ratings in excess of 40 percent for residuals 
of gunshot wound, right shoulder, and in excess of 10 for 
residuals of gunshot wound, right forearm.  That rating 
decision also granted service connection for residuals of 
gunshot wound, affecting the right hand and fingers, and 
assigned an initial 10 percent rating; the veteran disagreed 
with the initial rating.  

The Board notes that an August 2007 rating decision, in 
pertinent part, granted separate compensable ratings for 
tender scars of the right clavicle and right forearm; that 
rating decision was not appealed and the Board will not 
address the scar ratings further in this decision.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran is 
right-handed, and his disability is evaluated as involving 
the major (dominant) side.

2.  The veteran's gunshot wound of the right shoulder is 
manifested by severe disability to Muscle Group (MG) III; 
ankylosis of the scapulohumeral articulation is not shown.

3.  The veteran's service-connected residuals of gunshot 
wound of the right forearm are manifested by no more than a 
moderate muscle injury to Muscle Group VII.

4.  The veteran's service-connected right hand/fingers 
disability is manifested by no more than mild incomplete 
paralysis of the ulnar nerve; his grip strength is weakened, 
however the veteran can make a fist and oppose the tips of 
the fingers to the tip of the thumb; no ankylosis of the 
thumb or any finger is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
gunshot wound of the right shoulder are not met.  38 C.F.R. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.73, Diagnostic Codes 5200, 5303 (2008).

2.  The criteria for a rating in excess of 10 percent for 
gunshot wound of the right forearm are not met.  38 C.F.R. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.73, Diagnostic Codes 5205-5213, 5307 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of gunshot wounds effecting the right hand and 
fingers are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.73, Diagnostic 
Codes 5224-5230, 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a case where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 491; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met with 
regard to the veteran's claim for an initial rating in excess 
of 10 percent for residuals of gunshot wound, right hand and 
fingers.  The veteran was notified that his claim was awarded 
with an effective date of May 26, 2005, the date of his 
claim, and a 10 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law. 38 U.S.C.A. § 
5110(a).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life." 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
provided in a May 2008 letter.  The claims were subsequently 
readjudicated in a June 2008 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1328. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran physical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Factual Background

The veteran suffered wounds in Vietnam in October 1968.  His 
service treatment records (STRs) show that he was 
hospitalized at Brooke General Hospital at Fort Sam Houston, 
Texas, from November 1968 to December 1968 for gunshot wounds 
of the right shoulder and arm.  The diagnoses included right 
ulnar nerve palsy and fracture of right clavicle.  In January 
1969, he reported sharp pain in the right clavicle area and 
an inability to straighten his right hand.  Examination 
showed decreased flexion of the right hand secondary to 
weakness; full range of motion of the right wrist; and 
decreased abduction of the right shoulder.  The service 
separation examination in July 1969 noted deformity of the 
right shoulder.

VA examination in November 1969 showed loss of the medial 
part of the right clavicle, stiffness of the right shoulder, 
and defect of the sensory distribution of the right distal 
ulna.

A December 1969 rating decision granted service connection 
for nerve damage, residuals of gunshot wound, right shoulder, 
with stiffness and retained foreign body, and granted a 10 
percent rating; and for scars, residuals of gunshot wounds, 
right clavicle and forearm, assigning a 20 percent rating.


An October 1982 rating decision increased the rating to 30 
percent for residuals, gunshot wound, right shoulder with 
ulnar neuropathy, limitation of motion and tender scar.  It 
also recharacterized the right arm disability as residual, 
gunshot wound, right forearm, with tender scar and limitation 
of motion of the wrist; the 10 percent rating was continued.  

A nerve conduction study conducted in August 1997 was not 
suggestive of neural involvement as the cause of the 
veteran's reported numbness. 

On VA examination in February 2005, the veteran reported that 
he was experiencing problems with his right hand grip and was 
dropping things often.  He reported tingling and numbness 
from the shoulder to the fingers which affected his 
functioning as a clerk typist.  On examination, sensation was 
diminished to touch and vibration on the right side, worse in 
the ulnar distribution and some on the ring finger.  There 
was diminished power in the right hand; 3-5/5 compared to 5/5 
in the left hand.  Right biceps reflex was 1+.  There was 
diminished flexion of the wrist joint to 50 degrees, but with 
no pain.  With repeated motion, flexion was to 40 degrees.  
Extension was to 60 degrees.  Ulnar deviation was to 10 
degrees.  Radial deviation was to 10 degrees.  The diagnosis 
was peripheral neuropathy, secondary to nerve injury 
following gunshot wound to the shoulder.

A March 2005 rating decision increased the rating of the 
right shoulder disability to 40 percent disabling, from 
November 2004.

On VA examination in September 2005, the veteran complained 
of decreased range of motion, strength, and bulk of the right 
shoulder, as well as decreased range of motion and strength 
of the right elbow.  He stated that he used his left upper 
extremity for lifting, with his right upper extremity 
reserved for fine motor activities like typing and writing.  
The veteran noted that he was right hand dominant.  On 
examination, abduction and forward flexion of the right 
shoulder were from zero to 65 degrees; extension and 
adduction were from zero to 50 degrees; internal rotation was 
from zero to 90 degrees; and external rotation was zero 
degrees.  The right elbow active range of motion was from 
zero to 90 degrees; passive range of motion was from zero to 
145 degrees.  Supination was from zero to 85 degrees, and 
pronation from zero to 80 degrees.  Right wrist range of 
motion was described as normal.  The examiner noted pain at 
the end of force abduction and the end of forced forward 
flexion of the right shoulder.  There was pain in the right 
forearm at its distal aspect palmar side, but not on the 
elbow joint upon passive range of motion beyond 90 degrees.  
There was no pain on motion of the right wrist.  There was no 
decreased range of motion with repetitive use.  There was 
weakness but no tenderness, edema, or instability of the 
right shoulder, elbow, or wrist.  The examiner noted 
decreased muscle mass, but no atrophy secondary to disuse.  
The veteran was able to make a fist with his right hand, but 
this was very weak.  The examiner stated that it was 
"functional for typing or writing that does not require much 
strength."  There was good but weak opposition of the tips 
of the fingers to the tip of the thumb.  The fingers were 
one-half inch in front of the transverse crease because of 
the crease flexion of the distal phalanges of zero to 60 
degrees.  Ranges of motion of the phalanges were 
asymptomatic.  The diagnosis was right ulnar neuropathy with 
decreased strength of right upper extremity, loss of range of 
motion of the right shoulder, and loss of range of motion of 
the right elbow.

VA examination of the right hand was conducted in August 
2006.  The veteran complained of "funny sensations" and 
weakness of the right middle, ring, and little fingers 
causing decreased grip strength of the right hand.  When 
asked to make a fist, the veteran initially did not move his 
fingers, but when doing passive range of motion of all the 
fingers, he was able to leave the tips of the fingers on the 
palm of his hand, then make a normal fist.  His grip was weak 
because of the weakness in the right middle, ring, and little 
fingers.  There was normal position of all fingertips to the 
tip of the thumb.  There was no ankylosis.  Range of motion 
of each finger was normal.  Repeated gripping of the hand 
gradually decreased the range of motion of middle, ring, and 
little fingers due to progressive numbness.  There was no 
swelling, deformity, or tenderness.  The veteran had normal 
pinching ability of the thumb and index finger.  The examiner 
diagnosed sensory and motor deficits from right ulnar nerve 
injury.

VA orthopedic examination in August 2006 noted the veteran 
wore a brace on his right wrist.  The veteran reported that 
worked as a clerk in a dental clinic and that he typed with 
only two fingers of the right hand and with all fingers of 
the left hand.  He used the right upper extremity as a 
support when carrying objects of moderate weight.  He was 
able to write with his right hand.  The examiner stated that 
there were no effects on the veteran's usual daily activities 
otherwise as he had learned to button himself, bathe, and 
shave with his left upper extremity.  On examination, 
abduction and forward flexion of the right shoulder were from 
zero to 65 degrees; extension and adduction were from zero to 
50 degrees; internal rotation was from zero to 90 degrees; 
and external rotation was zero degrees.  Pain seemed to be 
present at the end of each range of motion.  Active range of 
motion of the right elbow was "questionable.  The veteran 
shows very supple easy movements during interview while in 
the chair and does jerky movements and tries to put 
resistance to the examiner upon flexion, but the passive 
range of motion is normal as follows, flexion is 0-145 
degrees, supination is 0-85 degrees, pronation is 0-80 
degrees and the jerky movements and resistance to the 
examiner is not because of pain."  Right wrist range of 
motion was described as normal.  Extension was zero to 70 
degrees; flexion zero to 90 degrees; radial deviation zero to 
20 degrees; and ulnar deviation zero to 55 degrees.  

On VA muscles examination in August 2006, the examiner stated 
that the gunshot wound to muscle group III resulted in 
moderate to severe loss of tissue as well as injury to the 
ulnar nerve and fracture of the clavicle; there was no 
apparent loss of tissue of muscle groups VII or IX, and no 
injury to the bones, joints, or nerves of the forearm, wrist, 
or hand.  The veteran had decreased strength of the right 
upper extremity in general.  

VA neurological examination in August 2006 noted right ulnar 
neuropathy with decreased strength of the right upper 
extremity, loss of range of motion of the right shoulder, 
slight decrease in range of motion of right elbow, and no 
loss of motion of the right wrist.  There was also 
dysesthesia and weakness of the right middle ring, and little 
fingers.

III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups. 38 C.F.R. § 4.14.  The 
Board notes that the guidance provided by the Court in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Under 38 C.F.R. § 4.56(d), diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows: (1) Slight disability of the muscles is defined 
as the following: (i) Type of injury: Simple wound of muscle 
without debridement or infection. (ii) History and complaint: 
Service department record of superficial wound with brief 
treatment and return to duty. Healing with good functional 
results. No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section (For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c)). (iii) 
Objective findings: Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue. 38 C.F.R. § 
4.56(d)(1).

(2) A moderate disability of muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. (iii) Objective findings: 
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

(3) A moderately severe disability of the muscles is defined 
as follows: (i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

(4) Severe disability of the muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. (ii) History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings: Ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56 (d)(4).
Limitation of motion associated with a disability is 
accounted for under these diagnostic criteria, as set forth 
at 38 C.F.R. § 4.56(d).

Right Shoulder

The veteran's right shoulder gunshot wound residuals are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5303, which 
pertains to injuries to Muscle Group III.  That Code provides 
that the function of MG III is to elevate and abduct the arm 
to shoulder level, and to allow forward and backward swinging 
of arm.  This group acts with the intrinsic shoulder girdle 
muscles, that is, the Pectoralis major I (clavicular), and 
the deltoid.  The currently assigned 40 percent rating 
contemplates severe impairment of MG III of the dominant 
extremity.  It is the maximum rating assignable under that 
Code.

A higher rating may be warranted where the evidence shows 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), or impairment of the humerus (Diagnostic Code 5202).  
Here, because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

The Board does not find evidence that the veteran's service-
connected right shoulder gunshot wound residuals should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Right Forearm/Wrist

The veteran's residuals of a shell fragment wound to the 
right forearm have been rated as 10 percent disabling under 
DC 5307, which pertains to injuries of Muscle Group VII.  MG 
VII encompasses the muscles arising from the internal condyle 
of the humerus.  The functions of these muscles include 
flexion of the wrist and fingers.  Under this diagnostic 
code, a 10 percent rating is warranted if impairment of this 
muscle group is moderate; a 30 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
40 percent rating is warranted if it is severe.  38 C.F.R. § 
4.73, DC 5307.

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
right arm, of a through and through or deep penetrating wound 
by a small high-velocity or low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While the evidence tends to indicate lengthy hospitalization 
in service, the evidence does not show that hospitalization 
was necessary due to the shell fragment wound of the right 
forearm; the veteran's right shoulder wounds were more 
severe.

While weakness was noted on VA examinations in September 2005 
and August 2006, there was no evidence of loss of strength, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  There was also no evidence of an inability to keep 
up with work requirements.  The Board thus finds that a 
rating in excess of 10 percent is not warranted under DC 
5307.

With regard to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5206, which contemplates limitation of flexion of the 
forearm; DC 5207, which contemplates limitation of extension 
of the forearm; DC 5208, which contemplates flexion of the 
forearm limited to 100 degrees and extension of the forearm 
limited to 45 degrees; and DC 5213, which contemplates 
impairment of supination and pronation.

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), 5211 
(impairment of the ulna), and 5212 (impairment of the radius) 
are not applicable in this instance, as the medical evidence 
does not show that the veteran has any of these conditions.

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 degrees, 30 percent 
when limited to 70 degrees, 40 percent when limited to 55 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71, DC 5206.  Diagnostic Code 5207 concerns 
limitation of forearm extension.  Limitation of extension of 
the forearm is rated 10 percent when limited to 45 and 60 
degrees, 20 percent when limited to 75 degrees, 30 percent 
when limited to 90 degrees, 40 percent when limited to 100 
degrees, and 50 percent when limited to 110 degrees.  38 
C.F.R. § 4.71, DC 5207.  Diagnostic Code 5208 provides a 20 
percent rating when flexion of the forearm is limited to 100 
degrees and extension of the forearm is limited to 45 
degrees.  38 C.F.R. § 4.71, DC 5208.  Diagnostic Code 5213 
concerns impairment of supination and pronation.  A 10 
percent rating is warranted when supination is limited to 30 
degrees or less.  A 20 percent rating is warranted when 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation, or the hand is fixed 
near the middle of the arc or moderate pronation.  A 30 
percent rating is warranted when motion is lost beyond the 
middle of the arc or the hand is fixed in full pronation.  A 
40 percent rating is warranted when the hand is fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71, DC 5213.

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  Normal forearm pronation is from 0 to 80 degrees, 
and normal forearm supination is from 0 to 85 degrees.  38 
C.F.R. § 4.71, Plate I.

In this case, the veteran has been shown to have full range 
of passive elbow motion when his range of motion has been 
tested.  No pain was noted on elbow motion on the September 
2005 VA examination.  While the August 2006 VA examiner noted 
questionable active range of motion of the elbow, passive 
motion was described as supple, easy, and full, and the 
veteran's resistance to the examiner was not due to pain.  
Accordingly, the Board finds that a higher rating is not 
warranted under DC 5206, DC 5207, or DC 5213.  The Board 
additionally concludes, on the basis of the above 
measurements, that the veteran is not entitled to a rating of 
20 percent under DC 5208, as his flexion and extension are 
not limited to 100 and 45 degrees, respectively.
There is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the right forearm being 
limited in motion to the extent required for a 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.
The Board does not find evidence that the veteran's service-
connected right forearm disability should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  Hart, 21 Vet. App. at 505.

Right Hand/Fingers

In the November 2005 rating decision on appeal, the RO 
assigned a separate 10 percent rating to the right hand and 
fingers symptoms associated with the service connected right 
shoulder and forearm gunshot wounds.  The RO characterized 
the disability as effecting Muscle Group IX; however, the 
Board notes that as there has been no actual injury to a 
muscle of the hand or fingers, the issue will be framed as 
residuals of gunshot wounds effecting the right hand and 
fingers.  

The veteran's hand/finger disability may potentially be rated 
on the basis of musculoskeletal injury under 38 C.F.R. § 4.71 
and/or nerve injury under 38 C.F.R. § 4.124a.  If a veteran 
has separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  However, the evaluation of 
the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Also, "38 U.S.C.A. § 1155 
implicitly contains the concept that 'the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity' and would constitute pyramiding."  
Esteban, 6 Vet. App. 259, 261, citing Brady v. Brown, 4 Vet. 
App. 203 (1993).

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve.  A 10 percent rating is 
warranted for mild incomplete paralysis.  A 30 percent rating 
is warranted for moderate incomplete paralysis.  A 40 percent 
rating is warranted for severe incomplete paralysis.  A 60 
percent rating is warranted for complete paralysis; the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, DC 8516.

Diagnostic Code 5225 provides a 10 percent disability rating 
for favorable or unfavorable ankylosis of the index finger.  
Diagnostic Code 5226 provides a 10 percent disability rating 
for favorable or unfavorable ankylosis of the long finger.  
Diagnostic Code 5227 provides a noncompensable disability 
rating for favorable or unfavorable ankylosis of the ring or 
little finger.  

Under Diagnostic Code 5228, a 10 percent rating is warranted 
when there is a gap of one to two inches (2.5 cm. to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  To warrant a 20 percent 
rating under this diagnostic code, there must be a showing of 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  The rating criteria of 38 C.F.R. § 4.71a, DC 5229 
(limitation of motion of the index or long finger) are as 
follows, without distinction between the major (dominant) and 
minor (non-dominant) hand: a rating of 0 percent is assigned 
with a gap of less than one inch between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension limited by no 
more than 30 degrees.  A rating of 10 percent is assigned 
with a gap of one inch or more between the fingertips and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or extension limited by more 
than 30 degrees.  Limitation of motion of the ring or little 
finger is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  

The record shows that the veteran experiences weakness and 
tingling in the right middle, ring, and little fingers, as 
well as loss of grip strength of the hand.  He is able to 
write with his right hand and to use the hand for other fine 
motor activities.  The September 2005 VA examination noted 
good but weak opposition of the tips of the fingers to tip of 
the thumb.  The fingers were one half-inch in front of the 
transverse crease.  The veteran was able to make a weak fist.  
On VA examination in August 2006, the veteran was able to 
make a normal fist, his range of motion of each finger was 
normal, and he had normal pinching ability of the thumb and 
index finger.  

Based on these findings, the Board finds that the 
neurological manifestations of the residuals of his right 
forearm shell fragment wound are properly characterized as 
incomplete paralysis of the ulnar nerve that is mild in 
degree, warranting the currently assigned 10 percent rating 
but no higher.  

Alternatively, considering the disability under the 
musculoskeletal Codes, a disability rating in excess of the 
currently assigned 10 percent is not warranted for the 
veteran's service-connected right hand/fingers for any period 
since the veteran filed his claim.  Specifically, the 
evidence described above does not now nor has it ever tended 
to show or approximate unfavorable ankylosis of the thumb; or 
limitation of motion of the thumb with a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; or favorable ankylosis of 
two (thumb and any finger, index and log, index and rig, or 
index and little) or three digits (long, ring and little or 
index, long, and ring, index, long and little, or index, 
ring, and little) of one hand; or unfavorable ankylosis of 
two (long and ring; long and little, ring and little or index 
and long, index and ring, or index and little fingers) or 
three (long, ring, and little) digits of one hand.

The preponderance of the evidence is against the assignment 
of a higher rating than outlined above for the veteran's 
right hand disorder for any period of time since the veteran 
filed the current claim.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Extra-schedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran reported that his right 
hand and finger disability affects his ability to type, part 
of his duties as a clerk; however, there has been no showing 
by the veteran that any of his service-connected disabilities 
have resulted in "marked" interference with employment or 
necessitated frequent periods of hospitalization.  The 
evidence does not show any hospitalizations, and the veteran 
has been shown to function efficiently at work despite his 
right upper extremity limitations.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for 
any of the disabilities at issue.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Barringer v. Peake, 22 Vet. App. 242 (2008).


ORDER

A rating in excess of 40 percent for residuals of gunshot 
wound, right shoulder, with ulnar neuropathy and loss of 
motion, Muscle Group III, is denied.

A rating in excess of 10 percent for residuals of gunshot 
wound, right forearm, with loss of wrist motion, Muscle Group 
VII, is denied.

An initial rating in excess of 10 percent for gunshot wound 
residuals effecting the right hand and fingers is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


